IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

ANGELA V. WOODHULL, AS                 NOT FINAL UNTIL TIME EXPIRES TO
BENEFICIARY,                           FILE MOTION FOR REHEARING AND
                                       DISPOSITION THEREOF IF FILED
      Appellant,
                                       CASE NO. 1D15-1304
v.

SHIRLEY MASCARELLA, AS
PERSONAL
REPRESENTATIVE, IN RE:
ESTATE OF LOUISE A.
FALVO, DECEASED

      Appellee.


_____________________________/

Opinion filed November 3, 2015.

An appeal from the Circuit Court for Alachua County.
Toby S. Monaco, Judge.

Angela V. Woodhull, pro se, for Appellant.

A. Brian Phillips of A. Brian Phillips, P.A., Orlando, for Appellee.




PER CURIAM.

      AFFIRMED.

BENTON, OSTERHAUS, and BILBREY, JJ., CONCUR.